 429325 NLRB No. 66DOMSEY TRADING CORP.1The following summary of the hearing is based on the transcriptpages provided by the Respondent and the General Counsel.2The precise number is not made clear in the record or briefs.3The record indicates that most of the discriminatees are non-English speaking (Creole and Spanish).4The General Counsel™s opposition states that the General Counsellater changed strategies and decided to call only about 75 of the
discriminatees.5The General Counsel™s opposition states that 1 day of interpret-ing services for Creole-speaking witnesses costs $440.Domsey Trading Corporation, Domsey Fiber Cor-poration and Domsey International Sales Cor-poration, a Single Employer and InternationalLadies™ Garment Workers™ Union, AFLŒCIO
and Local 99, International Ladies™ Garment
Workers™ Union, AFLŒCIO. Case 29ŒCAŒ14548March 10, 1998ORDER DENYING APPEALBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, HURTGEN, ANDBRAMEThe issue raised on this interlocutory appeal iswhether the administrative law judge erred in ordering
the Respondent to pay for the cost of interpreting the
testimony of its non-English speaking witnesses at the
backpay hearing in the above case.The relevant facts are as follows. In the underlyingunfair labor practice proceeding, the National Labor
Relations Board found, inter alia, that the Respondent
violated Section 8(a)(3) of the Act by failing to rein-
state approximately 200 unfair labor practice strikers.
The Board ordered the Respondent to offer reinstate-
ment to the discriminatees and to make them whole for
any loss of earnings they may have suffered by reason
of the discrimination against them. Domsey TradingCorp., 310 NLRB 777 (1993), enfd. 16 F.3d 517 (2dCir. 1994).The backpay hearing opened on October 27, 1997,before Administrative Law Judge Michael Marcio-
nese.1Over the first few days of hearing, counsel forthe General Counsel called several2of the 200discriminatees and asked them a number of back-
ground and other preliminary questions before turning
them over to the Respondent™s counsel for questioning
about their interim earnings and whether they met their
obligation to mitigate their losses.Early in the hearing, Judge Marcionese questionedwhether this procedure was unduly prolonging the
hearing. The judge noted that no issue had been raised
in the backpay proceeding about the General Counsel™s
gross backpay figures, and the Respondent had the
burden to establish interim earnings or failure to miti-
gate. Thus, the judge noted, although it was the Gen-
eral Counsel™s decision how to proceed, the General
Counsel had no obligation to ask the discriminatees
any questions. In these circumstances, and noting in
addition that the Respondent had offered to stipulate to
matters addressed in the General Counsel™s initial
questioning, the judge suggested that the General
Counsel allow the Respondent to begin the questioning
and, if anything needed to be clarified, the General
Counsel could do that on ‚‚redirect.™™ Counsel for theGeneral Counsel declined the judge™s suggestion, how-ever, asserting that, in light of the discriminatees™ inex-
perience at testifying and their backgrounds and lan-
guage difficulties,3it would be prejudicial to allow theRespondent to begin the questioning.On the 7th day of hearing, however, the judge de-cided that he could no longer allow the General Coun-
sel to proceed in this manner. Noting that they had
‚‚barely scratched the surface with the 200
discriminatees™™ over the 7-day period, and that it
would take ‚‚seven years™™ to complete the hearing at
that pace, the judge ruled that, in order to expedite the
hearing, the Respondent would thereafter begin the
questioning of the discriminatees, and the General
Counsel could subsequently ask any relevant questions
on ‚‚cross/redirect,™™ even if not related to Respond-
ent™s questioning.In light of the judge™s ruling, counsel for the Gen-eral Counsel subsequently announced that, although the
General Counsel was willing to have the
discriminatees available, the General Counsel would no
longer be calling them as witnesses. In addition, coun-
sel for the General Counsel stated that the Respondent
would have to assume the obligation of paying the ex-
pense of any interpreters for the witnesses. Counsel for
the General Counsel asserted that the General Counsel
had no obligation under the rules and regulations to
call the discriminatees, and that the discriminatees are
normally called by the respondent and are the respond-
ent™s witnesses in a backpay proceeding. Although
counsel for the General Counsel acknowledged that the
General Counsel had intended at the beginning of the
hearing to call ‚‚two-thirds or so™™ of the 200
discriminatees,4counsel asserted that, in light of thejudge™s ruling that the Respondent would start the
questioning of the discriminatees, they would now
really be the Respondent™s witnesses. Counsel for the
General Counsel argued that, consistent with the Gen-
eral Counsel™s policy, the Respondent should therefore
have to pay for interpreting the witnesses™ testimony.
Counsel for the General Counsel noted in this regard
that, although the Agency had been paying for inter-
pretation up to that point when the General Counsel
called the witnesses, counsel had been advised that too
much money was being spent on interpreters and that
the Agency could not bear the continued expense of
the interpreters.5The Respondent objected to the General Counsel™sposition as being ‚‚punitive.™™ The judge, however,
upheld the General Counsel™s position on the groundsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00429Fmt 0610Sfmt 0610D:\NLRB\325.049APPS10PsN: APPS10
 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6As indicated by our dissenting colleagues, the judge also notedthe fact that the Respondent had already been found guilty of violat-
ing the Act. We, however, do not rely on this fact in reaching our
conclusion that the judge properly required the Respondent to pay
for interpreting the testimony of any witnesses it called to testify.7By unpublished order dated January 16, 1998, the Board (Chair-man Gould and Members Fox and Liebman; Members Hurtgen and
Brame dissenting) denied the Respondent™s appeal, stating that a
fully articulated decision would follow.8See, e.g., Fugazy Continental Corp., 276 NLRB 1334 (1985),enfd. 817 F.2d 979 (2d Cir. 1987). See also NLRB Casehandling
Manual (Compliance Proceedings), Sec. 10621.4 and cases cited
there.9See Fugazy, supra. As noted by the Respondent, the Second Cir-cuit in NLRB v. Mastro Plastics, 354 F.2d 170, 177Œ178 (2d Cir.1965), cert. denied 384 U.S. 972 (1966), held, contrary to the Board
and other circuits, that the General Counsel has the burden of pro-
ducing the discriminatees at the hearing to testify regarding mitiga-
tion, since the Region presumably had some contact with the
discriminatees when it computed the net backpay due in the speci-
fication and is more likely to know their whereabouts. However, the
court did not hold that the General Counsel carries the ultimate bur-
den of proof regarding mitigation, and the court™s opinion could be
interpreted as requiring only that the General Counsel make the
discriminatees ‚‚available™™ to testify at the hearing (id. at 177), not
that the General Counsel actually call them to the stand.Here, it appears that the General Counsel intends to comply withthe Second Circuit™s requirement and produce the discriminatees at
the hearing. As indicated above, counsel for the General Counsel
stated that, although the General Counsel would not call any more
witnesses, the General Counsel would make the remaining
discriminatees ‚‚available.™™ Further, the judge specifically advised
the General Counsel that, in view of the large number of
discriminatees, the General Counsel should do more than just ‚‚co-
operate™™ with the Respondent as set forth in Sec. 10629.4 of the
Casehandling Manual and should actually arrange their appearance
at the hearing. Although the judge subsequently stated that the Re-
spondent could subpoena the discriminatees if the General Counsel
was unwilling to contact them, as indicated above, the record indi-
cates that the General Counsel has every intention of making the
discriminatees available for the Respondent at the hearing. However,
the fact that the General Counsel may make the discriminatees
‚‚available™™ at the hearing for questioning by the Respondent, does
not make them the General Counsel™s witnesses. Nor, contrary to our
dissenting colleagues, does it impose an obligation on the General
Counsel to provide and pay for the cost of interpreting their testi-
mony.that the only issue in the hearing was interimearnings/mitigation; it was the Respondent™s burden to
show that backpay should be reduced and thus theGeneral Counsel was not obligated to call the
discriminatees; the discriminatees would in fact now
be the Respondent™s witnesses in view of the General
Counsel™s determination not to call any more wit-
nesses; and the Respondent should bear the cost of its
defense. The judge further added that...at this point, I think, to require the General
Counsel to pay the cost of interpreters, when the
General Counsel has no control over the length of
questioning by the Respondent™s attorney, would,
in essence, give the Respondent a blank check to
spend the government™s money to defend itself in
this proceeding.6On January 5, 1998, the Respondent filed the instantrequest for special permission to appeal the judge™s
ruling pursuant to Section 102.26 of the Board™s rules.
On January 9, 1998, the General Counsel filed a re-
sponse to the Respondent™s request, and on January 15,
1998, the Respondent filed a reply thereto.Having considered the matter, we deny the Respond-ent™s appeal.7This is the second recent case to comebefore the Board on the issue of whether the Agency
should pay for the cost of interpreting a respondent™s
non-English speaking witnesses. In the first case,
George Joseph Orchard Siding, Inc., 325 NLRB No.34 (Jan. 9, 1998), the issue was whether the Agency
should pay for the cost of an interpreter for the re-
spondent™s witnesses at the unfair labor practice hear-
ing. The administrative law judge held that the Agency
should provide and pay for the cost of an interpreter
for the respondent™s witnesses in light of the fact that
an interpreter was required for most of the General
Counsel™s numerous witnesses. The Board majority de-
nied the General Counsel™s request for special permis-
sion to appeal the judge™s ruling, holding that adminis-
trative law judges have the discretionary authority
under the Administrative Procedure Act, the National
Labor Relations Act, and the Board™s Rules and Regu-
lations to appoint interpreters in unfair labor practice
proceedings, and that the General Counsel had failed
to establish that the judge had abused his discretion by
ordering the Agency to provide and pay for an inter-
preter for the respondent™s witnesses in that case.We dissented in George Joseph, noting: (1) the ab-sence of any specific Board precedent or authority for
an order requiring the Agency to provide and pay for
interpreting services for a respondent™s witnesses; and
(2) the lack of any clear standards for identifying cases
that would warrant such an order. In agreement with
the General Counsel, we stated that upholding the
judge™s order in such circumstances could set a harm-
ful precedent and impose significant additional costs
on the Agency, thereby further straining the Agency™s
limited budgetary resources.Consistent with our position in George Joseph, wefind that the judge here properly required the Respond-
ent to pay for the cost of interpreting the testimony of
the remaining discriminatee-witnesses at the backpay
hearing. Initially, we agree with the judge that the re-
maining discriminatees are properly considered the Re-
spondent™s witnesses rather than the General Counsel™s
witnesses. As indicated by the judge, it was the Re-
spondent™s burden to establish interim earnings and/or
failure to mitigate,8and the General Counsel thereforehad no obligation to call or question the
discriminatees.9Although the General Counsel never-theless chose to call several of the 200 discriminateesVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00430Fmt 0610Sfmt 0610D:\NLRB\325.049APPS10PsN: APPS10
 431DOMSEY TRADING CORP.10It is true that the General Counsel only stopped callingdiscriminatees after the judge ruled that the General Counsel could
only examine them after the Respondent had examined them and
that the General Counsel could examine them on ‚‚redirect/cross™™ on
any relevant matter, even if not raised by the Respondent. However,
it is not clear that the General Counsel intends to continue asking
the same type of questions of the remaining discriminatees that had
been asked of the earlier discriminatees, particularly since it appears
that the primary reason the General Counsel asked those questions
was to make the witnesses more comfortable and relaxed before they
were required to respond to the Respondent™s questions.to testify during the initial days of the hearing, theGeneral Counsel subsequently decided not to call any
more of the discriminatees in light of the judge™s rul-
ing that the Respondent would begin the questioning
of the remaining discriminatee-witnesses. It is therefore
clear that the Respondent, rather than the General
Counsel, will be calling the remaining discriminatee-
witnesses to the stand to testify.10Further, as in George Joseph, there is no claim orevidence here that the Respondent is financially unable
to pay for the cost of interpreting services for the re-
maining discriminatee-witnesses it calls to testify, or
that paying for such interpreting services would im-
pose a serious financial burden on the Respondent. Nor
has the Respondent articulated any other justification
for shifting the interpreting costs to the Agency. The
Respondent asserts only that imposing such costs on it
would be inequitable and unfairŠan assertion which,
as discussed above, we find the judge properly re-
jected.In their dissent, our colleagues also cite the CourtInterpreters Act, 28 U.S.C. §1827, as support for re-

quiring the Agency to pay for interpreting the Re-
spondent™s witnesses. However, as they acknowledge,
that statute provides only that the Government shall
provide for interpreting services in civil and criminal
cases brought by the Government in court proceedings,
and does not apply to administrative proceedings. Fur-
ther, section 1827(g) of the statute specifically author-
izes the appropriation of funds necessary to carry out
its provisions, and specifically states that its applica-
tion is contingent on the availability of appropriated
funds. Unlike with court proceedings, Congress has not
seen fit either to direct the NLRB to provide inter-
preters in its proceedings, or to specifically authorize
the necessary appropriated funds for that purpose.Accordingly, for the reasons stated in our dissent inGeorge Joseph, we believe that the judge in this caseproperly refused to require the Agency to provide and
pay for the cost of interpreting the testimony of the re-
maining discriminatee witnesses called by the Re-
spondent. In taking this position, we do not presume
to be deciding the issue for all time. Indeed, we agree
with our colleagues in the George Joseph majority thatit is desirable to address the subject in the future
through a rulemaking proceeding, in which we couldreceive ‚‚input from the labor-management commu-nity™™ and other interested members of the public. In
such a process, we could not only determine whethercountervailing factors weigh for or against a policy of
having the Agency pay the fees for interpreting testi-
mony of the witnesses of private parties in our pro-
ceedings; we could alsoŠassuming a policy of paying
fees in certain circumstances is shown to be desir-
ableŠdevelop standards for determining when pay-
ment of such fees is reasonable. Until such standards
are developed, however, judges have no authoritative
guidance to help them avoid what the judge in this
proceeding reasonably fearedŠgiving a blank check to
the party requesting payment for interpretation of all
testimony of non-English speaking witnesses it chose
to call.CHAIRMANGOULD, concurring.I agree that Respondent™s request for special appealshould be denied. However, I would do so on the
grounds that the judge did not abuse his discretion.
George Joseph Orchard Siding, Inc., 325 NLRB No.34 (Jan. 9, 1998) (Chairman Gould and Members
Hurtgen and Brame, Members Fox and Liebman dis-
senting).The judge fully sets forth his reasons for denyingRespondent™s request. Thus, he notes that this is a
backpay hearing with the only issue being interim
earnings/mitigation and it is Respondent™s burden to
show that backpay should be reduced. Therefore, the
discriminatees would be Respondent™s witnesses. He
concluded that Respondent should bear the cost of its
defense. Then, as noted by my colleagues, he reasoned
that,... at this point, I think, to require the General
Counsel to pay the cost of interpreters, when the
General Counsel has no control over the length of
questioning by the Respondent™s attorney, would,
in essence, give the Respondent a blank check to
spend the government™s money to defend itself in
this proceeding where it has already beenŠand as
you indicated this is all one proceedingŠRe-
spondent has already been determined by both the
NLRB and the Second Circuit Court of Appeals
to have violated, rather egregiously, the National
Labor Relations Act. And I™m certainly not pre-
pared at this point to require the government, in
times of limited resources, to write a blank check
to a defendant who has already been found guilty
of violating federal law.I recognize that the judge here reached a conclusionwhich is different from the conclusion reached by the
judge in George Joseph. The exercise of discretion, byits very nature, can lead to differing results. The mere
fact that the results are different, obviously, is insuffi-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00431Fmt 0610Sfmt 0610D:\NLRB\325.049APPS10PsN: APPS10
 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See Title 28, U.S.C. §1827.
2The Second Circuit (in which this case arises) held in NLRB v.Mastro Plastics, 354 F.2d 170, 177Œ178 (2d Cir. 1965):We conclude that a rule requiring a discriminatee to testify be-fore his award becomes final is not an undue burden on theBoard and would not undermine the efficacy of the back payremedy.3See George Joseph Orchard Siding, Inc., 325 NLRB at 252Œ253.4We do not agree that Respondent would be issued a ‚‚blankcheck™™ to pay for as many witnesses as it chose to call. The judge
and the Board would limit Respondent under the traditional prin-
ciples of relevance and cumulativeness.5To the extent that a judge has discretion in these matters, wenote that the judge in this case erred in exercising that discretion.
As noted above, it was improper and punitive for the judge to con-
sider the fact that Respondent has been found to have committed un-
fair labor practices. Our colleagues agree that the judge should not
have considered that factor. However, they then proceed to substitute
their own discretion for that of the judge.cient to demonstrate that the judge has abused his dis-cretion.MEMBERSHURTGENAND
BRAME, dissenting.We would require the Government to pay for the in-terpreter services that are necessary to the presentation
of Respondent™s case. In this regard, we note that the
federal courts impose this requirement in cases where
the Government is bringing an action (civil or crimi-
nal) against a defendant.1We recognize that this statu-tory provision is not necessarily binding in administra-
tive proceedings. However, the rationale for requiring
payment in court proceedings applies equally to ad-
ministrative proceedings. That is, in both situations, the
U.S. Government is bringing a legal action against a
citizen, and the citizen must defend itself through non-
English speaking witnesses.The judge relied on the fact that Respondent hasbeen found to have committed unfair labor practices.
As even the majority apparently agrees, such reliance
is improper. The finding of an unfair labor practice
does not preclude Respondent from defending itself in
the ‚‚damages™™ phase of the proceeding. To deny Re-
spondent its claim for interpreter services, simply be-
cause it was found to have committed unfair labor
practices, would be to punish Respondent for that con-
duct. It is axiomatic that the Board cannot punish per-
sons for such conduct.We recognize that Respondent has the burden ofproof with respect to the issues of mitigation and in-
terim earnings. However, inasmuch as the discrimina-
tees are the ones who have the knowledge of the rel-
evant facts, it is the Board™s duty to produce those
discriminatees and have them testify.2Since it is theBoard™s duty to produce the testimony of these wit-nesses, it would seem that it is the Board™s duty to
make that testimony intelligible to the trier of fact.Further, and quite apart from the issue of whichparty bears the burden of proof, it is a judicial func-
tion, rather than a partisan one, to provide the neces-
sities for the presentation of testimony. It is, after all,
the judiciary which must gather the evidence and de-
cide the case. Where, as here, a substantial amount of
testimony is in a foreign language, it seems to us that
a part of that judicial function is to assure that the tes-
timony is in a form that can be useful to the judicial
body.3Concededly, there are limited financial resourcesavailable to the Government. For this reason, Section
1827(g)(2) of the Code provides that implementation is
‚‚contingent upon the availability of funds.™™ Similarly,
if our position leads to a situation where the Govern-
ment cannot afford to pay for interpretation services,
we would reconsider our position. However, absent a
showing that this is the case, we would apply the pro-visions of Section 1827 to Board proceedings.4For all of the above reasons, we would require theGovernment to pay for the interpreter services that are
necessary to the presentation of Respondent™s case.5VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00432Fmt 0610Sfmt 0610D:\NLRB\325.049APPS10PsN: APPS10
